Title: From Benjamin Franklin to Samuel Hazard, 11 April 1757
From: Franklin, Benjamin
To: Hazard, Samuel


Sir
Philada. April 11th. 1757

Your Absence when the Business was to be done for Mr. Greeme, prevented your seeing Messrs. Stevenson’s Letter at that Time, or the Account that was afterwards carried to your House by my Son. I had however some Expectations that you would do what was desired of you by those Gentlemen, your Friends, and I readily did what seem’d immediately necessary to serve Mr. Greeme, on sight, of their Letters to you, tho’ I had no Knowledge either of him or them; and never have wrote a Line to him on the Affair: But your Refusal of that as well as of Kneeland’s Orders, is sufficient, as you never assumed to be sure you are not oblig’d to pay.
The Case seems to be different with respect to the Prizes, which you now speak of as out of date: In July 1755, when you promised to account with me for them if I would furnish Mr. Hesselus with Academy Tickets, they were as much out of Date as they are now: On that Promise, I immediately furnished those Tickets, and have ever since kept your Note and those Prizes together, to be ready for a Settlement, whenever you should call on me for that Purpose: As to the Billet you mention to be “sent by me (after yours) signifying my Intentions to return the Tickets to Virginia, in consequence of which you settled with the Trustees of the College &c.” I think it must be an absolute Mistake, and that I never sent you any such Billet: For why should I return the Tickets to Virginia, when they had (on your promise to allow the Prizes) been received by me as pay for the Academy Tickets I furnished to Mr. Hessilus; and therefore ought to be produced by me at our Settlement, in which you said you would account with me for them, i.e. in our Settlement for the Tickets I had of you: In short, I always expected that whatever Prizes were in the Tickets bought of you, would be allowed, when the Money for the Tickets was demanded; and it seems to me, that my delaying to make my Demand of the Prize Money till you should make your Demand of the Ticket Money ought not to deprive me of my Right, any more than your Delaying till this Time to make your Demand ought to deprive you of yours: And indeed, as the Prize Money did not amount to more than I owed for the Tickets, it did not seem necessary that I should demand Payment of my Prizes, they being already paid by Money in my Hands.
If I did not pay for the two Tickets you mention to have sold me besides the 6, they must now be paid for; I submit that to your Books.
I thank you for your good Wishes, and am glad to hear your Affairs are near being compleated, being Sir Your very humble Servant
B Franklin
  To Mr. Saml. HazardCopy

